
	
		I
		112th CONGRESS
		2d Session
		H. R. 6391
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To terminate the designation of the Islamic Republic of
		  Pakistan as a major non-NATO ally, and for other purposes.
	
	
		1.Termination of designation of
			 the Islamic Republic of Pakistan as a major non-NATO allyEffective beginning on the date of the
			 enactment of this Act—
			(1)the designation of the Islamic Republic of
			 Pakistan as a major non-NATO ally pursuant to section 517(a)(1) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321k(a)(1)) or any other provision of law is
			 hereby terminated; and
			(2)the President may not issue a separate
			 designation of the Islamic Republic of Pakistan as a major non-NATO ally
			 pursuant to section 517(a)(1) of such Act or any other provision of law.
			2.Report on
			 countries designated as a major non-NATO alliesNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the President shall submit to
			 Congress a report that contains the following:
			(1)A
			 complete and updated list of each country that is designated as a major
			 non-NATO ally pursuant to section 517(a)(1) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2321k(a)(1)).
			(2)A justification as to why each such country
			 should continue to be designated as a major non-NATO ally pursuant to section
			 517(a)(1) of such Act.
			
